EXHIBIT 10.64



 

EMPLOYMENT AGREEMENT

        This Employment Agreement ("Agreement") is entered into as of the 7th
day of January 2002, by and between Saks Incorporated (the "Company"), a
Tennessee corporation, and Stephen Sadove ("Executive").

        Company and Executive agree as follows:

        1. Employment. Commencing on January 7, 2002 (the "Start Date"), Company
shall employ Executive as Vice Chairman of Company. Executive shall report to
the Chairman and Chief Executive Officer of Company and be based in New York,
New York.

        2. Duties. During his employment, Executive shall devote substantially
all of his working time, energies, and skills to the benefit of Company's
business. Executive agrees to serve Company diligently and to the best of his
ability and to use his best efforts to follow the policies and directions of
Company's Chief Executive Officer and Board of Directors, except for service on
boards or committees not significantly interfering with his duties hereunder,
periods of vacation or sick leave, and the normal management of his personal
affairs.

        3. Compensation. Executive's compensation and benefits under this
Agreement shall be as follows:

                (a) Base Salary. Company shall pay Executive a base salary
("Base Salary") at a rate of no less than $980,000 per year. Executive's Base
Salary shall be paid in installments in accordance with Company's normal payment
schedule for its senior management. All payments shall be subject to the
deduction of payroll taxes and similar assessments as required by law.

                (b) Bonus. In addition to the Base Salary, Executive shall be
eligible for a yearly cash bonus based upon his performance, in accordance with
specific annual objectives set in advance by the Chief Executive Officer and the
Human Resources Committee of the Board of Directors. Executive's standard bonus
potential shall be 70% of Base Salary (for achievement of specific financial
plans) with the potential of 140% of Base Salary for breakthrough results, as
set in advance by the Human Resources Committee.

                (c) Option Grant. As an inducement to Executive to enter into
this Agreement, Executive shall be granted a non-qualified option ("Option") to
purchase 1,500,000 shares of Company common stock at an option price equal to
the greater of $9.875 or the average of the closing price of the stock at the
close of business during the first two weeks after the Start Date (the "Grant
Date"), as reported in the Wall Street Journal. The Option shall be granted
pursuant to the Company's 1994 Long Term Incentive Plan ("1994 Plan"), and shall
be subject to the terms and conditions thereof. The Option shall be exercisable
at the following times: to the extent of 20% on the 6 month anniversary of the
Start Date, 20% on the first year anniversary date of the Start Date, 20% on the
second year anniversary date of the Start Date, 20% on the third year
anniversary date of the Start Date, and 20% on the fourth anniversary date of
the Start Date. The Option may be exercised up to 7 years from the Grant Date,
and any portion not exercised by that time shall expire. Upon termination of
employment and membership on the Board of Directors, Executive shall have one
year to exercise any options vested at the time of termination as long as the
7-year term has not expired.

                (d) Restricted Stock Grant. Company shall award Executive
125,000 shares of Company common stock on each of the first four anniversaries
of the Start Date for a total of 500,000 shares, provided that Executive remains
employed on those dates. All shares shall vest and be granted in the event of
Executive's death while employed by Company.

                (e) Effect of Change of Control on Options and Restricted Stock.
In the event of a Change of Control (as defined in the Company's 1994 Plan), all
Options and Restricted Stock granted to Executive prior to such Change of
Control shall immediately vest.

                (f) Business Expenses, Vacation, Fringe Benefits. Executive
shall be entitled to receive prompt reimbursement for all reasonable travel and
entertainment expenses incurred in accordance with the Company's policies as in
effect from time to time with respect to senior executives. Executive shall be
entitled to four weeks of paid vacation per year. Executive shall be entitled to
reimbursement for reasonable tax and financial planning services, and shall be
provided transportation or a transportation allowance.

        4. Insurance and Benefits. Company shall allow Executive and his family
to participate in each employee incentive, savings, and benefit plan and to
receive each executive benefit that Company provides for senior executives at
the level of Executive's position

        5. Termination Without Cause or With Good Reason.. Company may terminate
this Agreement and Executive's employment, without Cause, at any time upon
fourteen (14) days' prior written notice (at which time this Agreement shall
terminate except for Section 8, which shall continue in effect as set forth in
Section 8). Executive may terminate this Agreement and his Employment for "Good
Reason" in the event: (a) he is demoted from his position set forth in Section
1, (b) he is required to relocate from the New York, New York area, or (c) the
Company experiences a Change in Control as defined below. In the event of such
termination by Company without Cause, as defined below, or by Executive for Good
Reason, Executive shall be entitled to receive as severance: (a) a cash payment
of three times Base Salary then in effect plus three times an imputed bonus of
30% of Base Salary, (b) immediate vesting of all options with one year to
exercise those options, (c) immediate vesting of all restricted stock awards,
and (d) continuation in Company's medical plans for three years. Such Severance
shall be paid in one lump sum as soon as practicable.

        In addition, this Agreement shall terminate upon the death or disability
of Executive, except as to: (a) Executive's estate's or legal representative's
right to exercise any unexercised stock options pursuant to Company's stock
option plan then in effect, (b) all 500,000 shares of common stock awarded under
Section 3(d) above shall be awarded if those shares have not already been
awarded, and (c) any rights which Executive's estate or dependents may have
under COBRA or any other federal or state law or which are derived independent
of this Agreement by reason of his participation in any employee benefit
arrangement or plan maintained by Company. Executive shall be deemed to be
disabled when he becomes entitled to receive disability benefits under Company's
Long-Term Disability Plan.

        6. Termination by Company for Cause. (a) Company shall have the right to
terminate Executive's employment under this Agreement for Cause, in which event
no salary or bonus shall be paid after termination for Cause. Termination for
Cause shall be effective immediately upon notice sent or given to Executive. For
purposes of this Agreement, the term "Cause" shall mean and be strictly limited
to serious willful misconduct as, for example, the commission by Executive of a
felony arising from specific conduct of Executive which reasonably relates to
Executive's qualifications or ability (personal or professional) to perform
Executive's duties or perpetration of a fraud against Company.

                (b) In the event that Executive's employment is terminated for
any reason or no reason, Executive agrees to resign as an officer and/or
director of Company (or any of its subsidiaries or affiliates), effective as of
the date of such termination, and Executive agrees to return to Company upon
such termination any of the following which contain confidential information:
all documents, instruments, papers, facsimiles, and computerized information
that are the property of Company or such subsidiary or affiliate.

        #9; 7. Change in Control. If Executive's employment is terminated by
Executive for "Good Reason" after a Change in Control of Company, or by Company
in any way connected with a Change in Control of Company or a Potential Change
in Control of Company, as defined below, Executive shall receive the Severance
payment set forth in Section 5 above , continuation in the Company's health and
welfare plans for three years at no cost, and vesting in Company's Supplemental
Savings Plan at the retirement rate. If any payment, right or benefit provided
for in this Agreement or otherwise paid to Executive by Company is treated as an
"excess parachute payment" under Section 280(G)(b) of the Internal Revenue Code
of 1986, as amended, (the "Code"), Company shall indemnify and hold harmless and
make whole, on an after-tax basis, Executive for any adverse tax consequences,
including but not limited to providing to Executive on an after-tax basis the
amount necessary to pay any tax imposed by Code Section 4999.

        As used herein, the term "Change in Control" means the happening of any
of the following:

                (a) Any person or entity, including a "group" as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, other than
Company, a subsidiary of Company, or any employee benefit plan of Company or its
subsidiaries, becomes the beneficial owner of Company's securities having 25
percent or more of the combined voting power of the then outstanding securities
of Company that may be cast for the election for directors of Company (other
than as a result of an issuance of securities initiated by Company in the
ordinary course of business); or

                (b) As the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions, less than
a majority of the combined voting power of the then outstanding securities of
Company or any successor corporation or entity entitled to vote generally in the
election of directors of Company or such other corporation or entity after such
transaction, are held in the aggregate by holders of Company's securities
entitled to vote generally in the election of directors of Company immediately
prior to such transactions; or

                (c) During any period of two consecutive years, individuals who
at the beginning of any such period constitute the Board of Directors of Company
cease for any reason to constitute at least a majority thereof, unless the
election, or the nomination for election by Company's stockholders, of each
director of Company first elected during such period was approved by a vote of
at least two-thirds of the directors of Company then still in office who were
directors of Company at the beginning of any such period.

                As used herein, the term "Potential Change in Control" means the
happening of any of the following:

                (a) The approval by stockholders of an agreement by Company, the
consummation of which would result in a Change of Control of Company; or

                (b) The acquisition of beneficial ownership, directly or
indirectly, by any entity, person or group (other than Company, a wholly-owned
subsidiary thereof or any employee benefit plan of Company or its subsidiaries
(including any trustee of such plan acting as trustee)) of securities of Company
representing 5 percent or more of the combined voting power of Company's
outstanding securities and the adoption by the Board of Directors of Company of
a resolution to the effect that a Potential Change in Control of Company has
occurred for purposes of this Agreement.

        8. Non-competition; Unauthorized Disclosure.

                (a) Non-competition. During the period Executive is employed
under this Agreement, and for a period of two years thereafter, Executive shall
not provide any services, as employee, consultant or otherwise, to Federated
Department Stores, Kohl's, The May Company, Dillard's, Marshall Fields, Belk
Department Stores, Neiman Marcus or its affiliates, Barney's or Nordstrom's, or
any of their successors; and shall not induce or attempt to persuade any
employee of Company or any of its divisions, subsidiaries or then present
affiliates to terminate their employment relationship.

                (b)    Unauthorized Disclosure. During the period Executive is
employed under this Agreement, and for a further period of two years thereafter,
Executive shall not, except as required by any court or administrative agency,
without the written consent of the Board of Directors, or a person authorized
thereby, disclose to any person, other than an employee of Company or a person
to whom disclosure is reasonably necessary or appropriate in connection with the
performance by Executive of his duties as an executive for Company, any
confidential information obtained by him while in the employ of Company;
provided, however, that confidential information shall not include any
information now known or which becomes known generally to the public (other than
as a result of unauthorized disclosure by Executive).

                (c) Scope of Covenants; Remedies. The following provisions shall
apply to the covenants of Executive contained in this Section 8:

                                (i) the covenants contained in Section 8(a)
shall apply within all the territories in which Company or its affiliates or
subsidiaries are actively engaged in the conduct of business while Executive is
employed under this Agreement;

                                (ii) without limiting the right of Company to
pursue all other legal and equitable remedies available for violation by
Executive of the covenants contained in this Section 8, it is expressly agreed
by Executive and Company that such other remedies cannot fully compensate
Company for any such violation and that Company shall be entitled to injunctive
relief to prevent any such violation or any continuing violation thereof;

                                (iii) each party intends and agrees that if, in
any action before any court or agency legally empowered to enforce the covenants
contained in this Section 8, any term, restriction, covenant or promise
contained therein is found to be unreasonable and accordingly unenforceable,
then such term, restriction, covenant or promise shall be deemed modified to the
extent necessary to make it enforceable by such court or agency; and

                                (iv) the covenants contained in this Section 8
shall survive the conclusion of Executive's employment by Company.

        9. General Provisions.

                (a) Notices. Any notice to be given hereunder by either party to
the other may be effected in writing by personal delivery, mail, electronic
mail, overnight courier, or facsimile. Notices shall be addressed to the parties
at the addresses set forth below, but each party may change his or its address
by written notice in accordance with this Section 9(a). Notices shall be deemed
communicated as of the actual receipt or refusal of receipt.

        If to Executive:         Stephen Sadove
                                       12 East 49th Street
                                       New York, NY 10017

        If to Company:        Office of the General Counsel
                                       12 East 49th Street
                                       New York, NY 10017

                (b) Partial Invalidity. If any provision in this Agreement is
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remaining provisions shall, nevertheless, continue in full force and without
being impaired or invalidated in any way.

                (c) Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Tennessee.

                (d) No Conflicting Agreement. By signing this Agreement,
Executive warrants that he is not a party to any restrictive covenant, agreement
or contract which limits the performance of his duties and responsibilities
under this Agreement or under which such performance would constitute a breach.

                (e) Headings. The Section, paragraph, and subparagraph headings
are for convenience or reference only and shall not define or limit the
provisions hereof.

                (f) Attorney's Fees after a Change in Control. If Executive
brings any action to enforce his purported rights under this Agreement after a
Change in Control, Company shall reimburse Executive for his reasonable costs,
including attorney's fees, incurred. Company shall reimburse Executive as the
costs are incurred and without regard to the outcome of the action.

        10. Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit Executive's continuing or future participation in any benefit, bonus,
incentive or other plan or program from time to time provided by Company and for
which Executive may qualify. Except as otherwise provided herein, amounts which
are vested benefits or which Executive is otherwise entitled to receive under
any plan or program of Company at or subsequent to the termination of
Executive's employment shall be payable in accordance with such plan or program.

        11. Amendment; Waiver. This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof, and may be amended,
modified or changed only by a written instrument signed by Executive and
Company. No provision of this Agreement may be waived except by a writing
executed and delivered by the party sought to be charged. Any such written
waiver will be effective only with respect to the event or circumstance
described therein.

        This Agreement is personal to Executive and shall not be assigned
otherwise by will or the laws of descent and distribution. This Agreement shall
inure to the benefit and enforceable by Executive's legal representatives. This
Agreement shall inure to the benefit and be binding upon Company and its
successors. Company shall require any successor to all or substantially all of
the business and/or assets of Company, whether direct or indirect, by purchase,
merger, consolidation, acquisition of stock, or otherwise, by an agreement in
form and substance satisfactory to Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as Company
would be required to perform if no such succession had taken place.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

                                                                            SAKS
INCORPORATED



                                                                            BY:
_____________________
                                                                                   
Brian J. Martin
                                                                                   
Executive Vice President



                                                                            
____________________
                                                                            
Stephen Sadove
                                                                            
Executive